Citation Nr: 1721379	
Decision Date: 06/13/17    Archive Date: 06/23/17

DOCKET NO.  14-10 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1969 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  Jurisdiction was subsequently transferred to the RO in Los Angeles, California.

In October 2013, the Veteran testified before an RO Decision Review Officer (DRO).  In July 2016, he testified at a Central Office hearing before the undersigned Veterans Law Judge.  Transcripts of the hearings are of record.


FINDINGS OF FACT

1.  The Veteran did not serve in an area in which exposure to herbicides may be presumed, and he is not shown to have been exposed to herbicides in service.

2.  Ischemic heart disease was not shown in service or for many years thereafter, and there is no probative evidence suggesting the condition is related to service.


CONCLUSION OF LAW

The criteria for establishing service connection for ischemic heart disease have not been met.  38 U.S.C.S. §§ 1110, 1112, 1116, 5107 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.S. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (LexisNexis 2017); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2016).  Compliant VCAA notice was provided in August and September 2010.

In addition, the Board finds that the duty to assist a claimant has been satisfied.  Service treatment records (STRs), service personnel records, and post-service treatment records have been associated with the claims file, and the Veteran has presented testimony at DRO and Board hearings.

The Board acknowledges that a case-specific inquiry has not been sent to the U.S. Army & Joint Services Records Research Center (JSRRC) in an attempt to verify the herbicide exposure the Veteran has described in connection with his claim.  However, the AOJ developed this case in accordance with the applicable provision for developing claims based on service aboard ships in the offshore waters of the Republic of Vietnam-the only manner in which the Veteran has asserted he was exposed to herbicides-by associating a copy of a May 2009 JSRRC memorandum with the claims file.  That memorandum explains that the JSRRC cannot provide evidence to support a Veteran's claim of exposure to tactical herbicide agents while serving aboard a Navy or Coast Guard ship during the Vietnam era, including by verifying whether a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  See VA Adjudication Procedure Manual (VBA Manual M21-1), IV.ii.1.H.2.m.  In light of the JSRRC's inability to verify herbicide exposure of the type the Veteran has described, remand to attempt to verify such exposure would serve no useful purpose.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (citing Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991)) (remand not required when it would impose unnecessary burdens on VA adjudication system with no benefit flowing to the Veteran).

The Board also acknowledges that the Veteran has not been afforded a VA examination in connection with this claim.  It recognizes that, in McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the United States Court of Appeals for Veterans Claims (Court) held that a VA examination can be required based on medical evidence merely suggesting a nexus but that is too equivocal or lacking in specificity to support a decision on the merits.  Here, however, the evidence does not suggest, and the Veteran does not contend, that his ischemic heart disease is related to service for reasons other than claimed herbicide exposure.  Moreover, as will be discussed, the competent and probative evidence does not establish that the Veteran was exposed to herbicides.  Thus, a remand in order to obtain an opinion regarding the issue of causation is not appropriate, as the second element of the McLendon standard-evidence establishing an in-service event, injury, or disease, or evidence establishing a disease listed in a regulatory provision where the claimant has the required service or triggering event to qualify for that presumption-has not been met.  McLendon, 20 Vet. App. at 82.  Indeed, the probative value of any opinion VA sought would be undermined at the outset, as it would be based solely on a contention of herbicide exposure that has not been substantiated.  See Soyini, 1 Vet. App. at 546 (1991).

In short, the Board finds that no prejudice to the Veteran will result from the adjudication of his claim at this time.  There is no indication that any additional evidence that has a bearing on the outcome of the claim is obtainable but has not been obtained.  The Veteran and his attorney have been accorded ample opportunity to present evidence and argument in support of this appeal, and remanding the case to the AOJ for further development would be an essentially redundant exercise that would result only in additional delay with no benefit to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis, 6 Vet. App. at 430 (1994).  Therefore, the Board finds that the duties to notify and duty to assist have been satisfied, and it will proceed to the merits of the claim.

II.  Service Connection

The Veteran is seeking service connection for ischemic heart disease, which he asserts is related to in-service exposure to herbicides.  Specifically, he asserts that he was exposed to herbicides while he was serving aboard the USS Independence (CVA 62), a Navy ship that operated in the offshore waters of Vietnam in 1965, prior to the Veteran's period of service aboard that ship from March 1970 to September 1971.  He has asserted that, although he was not serving aboard the USS Independence when it was operating in the offshore waters of Vietnam, the ship came into contact with herbicides in various manners during that time, that herbicides were also transferred to the ship from the aircraft that were assigned to it, and that his subsequent service on the ship exposed him to herbicides that were in the sea air and the water he drank and bathed with, that had collected on the aircraft and ammunition on the ship, and that had accumulated on the ship's superstructure.

Applicable Law and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1110; 38 C.F.R. § 3.303 (2016).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted for certain chronic disabilities if they become manifest to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.S. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for those disabilities may be established through a showing of "continuity of symptomatology" since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the list of chronic disabilities in 38 C.F.R. § 3.309(a), which includes the condition at issue here.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Additionally, a Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971, is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.S. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  In the case of such a Veteran, service connection based on herbicide exposure will be presumed for certain specified diseases, including ischemic heart disease, that become manifest to a compensable degree.  38 U.S.C.S. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

"Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); see also Haas v. Nicholson, 20 Vet. App. 257 (2006), rev'd sub nom, Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 77 U.S.L.W. 3267 (Jan. 21, 2009) (No. 08-525).  In order to establish qualifying "[s]ervice in the Republic of Vietnam," a Veteran must demonstrate actual duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii); VAOPGCPREC 27-97.  Service on a deep-water naval vessel off the shores of Vietnam may not be considered "[s]ervice in the Republic of Vietnam" for purposes of presumptive service connection for diseases associated with Agent Orange exposure.  VAOPGCPREC 27-97; 66 Fed. Reg. 23166 (May 8, 2001).

Until recently, VA had interpreted open water ports, such as Da Nang, Cam Ranh Bay, and Vung Tau, as extensions of ocean waters, rather than "inland waterways" warranting the presumption of herbicide exposure.  However, in 2015, the Court found that such interpretation was inconsistent with the purpose of the regulation at large and did not reflect VA's fair and considered judgment.  See Gray v. McDonald, 27 Vet. App. 313 (2015).  The Court held that a fact-based assessment must be made regarding the probability of herbicide exposure even with regard to offshore areas not traditionally considered inland waterways, and remanded the matter for VA to reevaluate its definition of inland waterways.  The Court also pointed out that, although the herbicide exposure presumption is purportedly applied where there is evidence of spraying, the documents the Secretary relied upon were devoid of any indication that VA made a fact-based assessment of the probability of exposure in the offshore water location from aerial spraying.  VA recently revised its adjudication procedures manual in light of the Gray decision, to include a revised definition for inland waterways and offshore waters.  See VBA Manual M21-1, IV.ii.1.H.2.c.; see also VBA Manual M21-1, IV.ii.2.C.3.m.

Finally, VA also recently amended its regulation governing individuals presumed to have been exposed to certain herbicides by expanding it to include individuals who performed service in the Air Force or Air Force Reserve under circumstances in which they regularly and repeatedly operated, maintained, or served onboard C-123 aircraft known to have been used to spray an herbicide agent during the Vietnam era.  See 38 C.F.R. § 3.307(a)(6)(v).  "[R]egularly and repeatedly operated, maintained, or served onboard C-123 aircraft" means that the individual was assigned to an Air Force or Air Force Reserve squadron when the squadron was permanently assigned one of the affected aircraft and the individual had an Air Force Specialty Code indicating duties as a flight, ground maintenance, or medical crew member of such aircraft.  Id.

Analysis

VA treatment records confirm that the Veteran has been diagnosed with ischemic heart disease.  Accordingly, a current disability is established, and the question becomes whether that disability is related to service.  Unfortunately, following review of the record, the Board finds that the probative evidence weighs against a relationship, such that service connection for ischemic heart disease is not warranted.

Turning first to the applicable presumptions, the evidence of record does not demonstrate that the Veteran had qualifying "[s]ervice in the Republic of Vietnam" as that phrase has been defined, such that herbicide exposure may be presumed.  38 U.S.C.S. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  In that regard, the USS Independence is not found on VA's "ships list" as one associated with operation on Vietnam's inland waterways, and the Veteran has not asserted otherwise.  Moreover, he has not asserted that he was sent ashore.  Indeed, as already noted, the Veteran did not serve on the USS Independence until after it had left the offshore waters of Vietnam.

The Board further notes that, as the Veteran was initially diagnosed with ischemic heart disease in 2006, over 30 years after separation from service, service connection for that condition on a presumptive basis as a chronic disease is also not warranted.  38 U.S.C.S. § 1112(a); 38 C.F.R. §§ 3.307, 3.309(a).  

Nevertheless, the fact that the Veteran is not entitled to service connection based on a regulatory presumption does not preclude consideration of whether he is entitled to service connection on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Unfortunately, however, service connection is also not warranted on a direct basis, including based on actual exposure to herbicides.

Turning first to the question of actual herbicide exposure, the Board initially notes that although the record does not reflect that the Veteran "regularly and repeatedly operated, maintained, or served onboard C-123 aircraft" as that phrase is defined for presumptive purposes in 38 C.F.R. § 3.307(a)(6)(v), the Board has considered whether he otherwise came into direct contact with C-123 aircraft as his counsel asserted at the beginning of the July 2016 Board hearing.  However, it appears counsel's assertion in that regard was in error, as the Veteran subsequently testified that he worked with A-4s.  Specifically, he presented photographs of himself on the flight deck of the USS Independence, and stated "these are A-4s.  And these are the type of planes that we worked on."  See July 2016 Hearing Transcript, at 17.  Additionally, the Veteran submitted a statement from a Navy pilot who served aboard the USS Independence and flew combat missions into Vietnam in 1965, and who specifically stated that he was an A-4E Skyhawk pilot.  The Board also notes that the Veteran has not asserted that he worked with C-123s elsewhere in the record.  Rather, he focuses on the fact that he worked around aircraft that flew sorties over Vietnam.

The Board does not dispute the facts that the USS Independence operated off the coast of Vietnam in 1965, that aircraft that were aboard the ship at that time were used to conduct missions in Vietnam, and that the Veteran came into contact with aircraft and ammunition when he served aboard the USS Independence beginning in 1970.  Furthermore, the Board does not doubt the Veteran's sincere belief that he was exposed to herbicides when he served aboard the USS Independence, and it acknowledges that a layperson is competent to report on matters of which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, there is no indication in the record that the Veteran possesses the necessary expertise to identify chemical compounds, such that his observations are sufficient to establish the presence of herbicide agents on his ship.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (holding that a layperson's assertions indicating exposure to gases or chemicals during service are not sufficient evidence alone to establish that such an event actually occurred during service).  Thus, his opinion that he was exposed to herbicides on the USS Independence lacks probative value.  Moreover, although he has submitted evidence from various other sources to support his assertion, that evidence is also insufficient to establish actual herbicide exposure.

In that regard, the Veteran has primarily relied on an article entitled "Dioxin on the Carriers," published by the Blue Water Navy Vietnam Veterans Association, to support his assertion that he was exposed to herbicides on the USS Independence.  The article discusses the potential for herbicides to be present on naval carriers, generally, positing that "spray drift" caused herbicides to stay airborne for "relatively long periods of time" and travel substantial distances, that static charges and the moist climate in Vietnam caused dioxin particles to attach to aircraft that flew over Vietnam and to return to carriers on those aircraft and on the clothing of the individuals who flew them, that the ships' intake systems pulled herbicides from the salt water that was distilled for drinking, and that the make-up of Agent Orange caused it to be sticky or oily when sprayed and resulted in it adhering to "virtually every returning aircraft."

The Board acknowledges that articles or treatises can provide important support if they discuss generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay opinion.  Mattern v. West, 12 Vet. App. 222 (1999); Sacks v. West, 11 Vet. App. 314 (1998).  Here, however, there is no indication that the coauthors of "Dioxins on the Carriers" are experts in a field that would render them competent to offer opinions on the extent to which herbicides were disseminated to and remained aboard naval ships that were operating off the coast of Vietnam.  In that regard, although the authors do cite some tangentially related scientific studies in footnotes, the conclusions they reach regarding the application of those studies to naval ships operating in the offshore waters of Vietnam appear to be their own.  As a result, the probative value of the article even as a general source of objective facts is questionable.  Competency concerns aside, however, the Board also notes that the article focuses on the exposure of Veterans who were present on ships when they were stationed in Vietnamese waters, not on the exposure of Veterans who served on those ships years later.  For example, in one section of the article, the authors reference "Navy, Coast Guard, and Fleet Marines who spent time in the Theater of Combat on all types of vessels off the coast of Vietnam."  In the article's conclusion, the authors assert that "the same ground rules must apply to all personnel in the area of Vietnam" when arguing in favor of treating service personnel on Navy carriers in the same manner as personnel who are already covered by the presumption of exposure to herbicides.  That group of personnel does not include the Veteran, as he was not serving aboard the USS Independence when it was operating off the coast of Vietnam.  In short, "Dioxins on the Carriers" appears to have limited value as an authority on herbicide exposure on naval carriers generally, and it certainly does not speak to the question of whether this Veteran was in fact exposed to herbicides while he was serving aboard the USS Independence several years after it left the offshore waters of Vietnam.

The Veteran has also submitted two prior Board decisions in support of his assertion that service connection for ischemic heart disease on the basis of herbicide exposure is warranted.  Specifically, he has submitted an August 2012 Board decision that granted another Veteran service connection for diabetes and heart disease based on exposure to herbicides while cleaning the spray apparatuses of C-123 aircraft at Eglin Air Force Base, and a May 2011 Board decision that granted another Veteran service connection for diabetes based on exposure to herbicides in the Philippines.  The Board initially notes that, by law, Board decisions are nonprecedential and are only binding as to the case decided.  Prior decisions in other appeals may be considered in a case to the extent that they reasonably relate to the case, but each case presented to the Board will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  See 38 C.F.R. § 20.1303 (2016).  In any event, the facts in the instant case are readily distinguishable from the facts at issue in those prior Board decisions, as they involved entirely different circumstances of alleged exposure.  The Board also notes that, although the May 2011 decision remanded several herbicide-related claims for medical examinations based on general articles the Veteran submitted, exposure to herbicides had already been established at that point, which is not the case here.

In addition to the foregoing evidence, the Veteran submitted an opinion from a private orthopedic surgeon in February 2017, who reported reviewing 179 pages of records, noted the Veteran's "extensive contact with aircraft," and opined that it was "as likely as not that there was exposure to Agent Orange through [the Veteran's] work on the flight line servicing aircraft."  The Board finds that the surgeon's opinion regarding the Veteran's exposure to herbicides lacks probative value for several reasons.  First, it appears the surgeon was not considering the correct facts when he issued it.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that an opinion must be based upon an accurate factual premise).  In that regard, although the February 2017 opinion was submitted to correct a prior opinion that mistakenly cited facts from the August 2012 Board decision the Veteran submitted in support of his claim, the corrected opinion still cites a mixture of evidence from that decision and from the Veteran's records.  For example, the surgeon erroneously reported that the Veteran's military occupational specialty was "aircraft maintenance specialist" and that he underwent open heart surgery in 1999 and 2000.  Those facts are not supported by the Veteran's records, but are discussed in the August 2012 Board decision he submitted.  Second, the surgeon's opinion is conclusory, as he supported it only by stating that the aircraft with which the Veteran worked were in use over Vietnam and "thus were exposed to Agent Orange and related herbicides."  Thus, even if his opinion had been based on a correct understanding of the evidence, it would still lack probative value.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of an expert opinion).

In short, as the Veteran is not entitled to a presumption of herbicide exposure, what is required in this case is a showing that he was directly exposed to herbicides.  However, the only opinions of record that address his exposure specifically-the orthopedic surgeon's opinion and the Veteran's own lay opinion-are not probative, and the other evidence he has submitted simply does not serve to establish that herbicides were present on his specific ship, let alone that he was exposed to them personally.  Notably, the Veteran's primary arguments during the course of this appeal essentially amount to an assertion that the line drawn by VA between offshore and inland waterways, and discussed by the Federal Circuit in Haas, 525 F.3d at 1192-94, should be shifted so that the presumption of herbicide exposure applies to personnel on all naval carriers that were stationed in the waters off the coast of Vietnam.  Unfortunately, as the presumption the Veteran is invoking does not exist, and as there is no competent and probative evidence that he was in fact exposed to herbicides on the USS Independence while serving aboard that ship several years after it left the offshore waters of Vietnam, his claim of entitlement to service connection for ischemic heart disease cannot be granted based on herbicide exposure.  See 38 U.S.C.S. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).

As a final matter, although the Veteran has not asserted that his ischemic heart disease is related to service for reasons other than his claimed herbicide exposure, the Board has considered whether it may otherwise be directly related to service.  However, his STRs, including his separation examination, reveal no diagnoses of or treatment for a heart condition, and, as already discussed, his post-service treatment records indicate that he was diagnosed with ischemic heart disease in 2006, over 30 years after separation from service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).  Furthermore, there is no evidence of record that even suggests the Veteran's heart disease is related to service on a basis other than alleged herbicide exposure.

Ultimately, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  38 U.S.C.S. § 5107(a) (LexisNexis 2017).  In this instance, there is no evidence of ischemic heart disease in service or within one year following discharge from service, exposure to herbicides may not be presumed, there is no competent and probative evidence that the Veteran was exposed to herbicides during service, and there is no evidence that his ischemic heart disease is otherwise etiologically related to service.  For all of the foregoing reasons, the preponderance of the evidence is against the Veteran's claim, and service connection for ischemic heart disease must be denied.

In reaching these conclusions the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable here.  See 38 U.S.C.S. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for ischemic heart disease is denied.



____________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


